Per Curiam.
The state, on September 22, 1972, filed its notice of appeal from a September 19,1972, order of the municipal court of St. Paul suppressing certain state evidence against defendant in a prosecution for driving while under the influence of an alcoholic beverage, Minn. St. 169.121. The state’s brief was not filed until May 9,1973, and thereafter the case was set for hearing on October 1,1973. The appeal is dismissed because such appeal may not be heard and considered after the expiration of 6 months from the date of the order involved in the appeal. Minn. St. 632.13(6). City of St. Paul v. Hurd, 299 Minn. 51, 216 N. W. 2d 259 (1974).
Pursuant to § 632.13(8), defendant is awarded $250 attorney’s fees.
Appeal dismissed.
Mr. Chief Justice Sheran, not having been a member of this court at the time of the argument and submission, took no part in the consideration or decision of this case.